Citation Nr: 0811107	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from February 1943 
to June 1946.  The veteran died in March 2005.  The appellant 
is his surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to service 
connection for the veteran's cause of death.

In June 2007, the appellant and her son testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in June 
2007, the appellant submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a June 2007 written statement included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).

In October 2007, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) for readjucation. 



FINDINGS OF FACT

1.  The veteran died in March 2005.  The veteran's death 
certificate listed the immediate cause of his death as acute 
respiratory failure due to or as a consequence of aspiration 
pneumonitis, due to or as a consequence of congestive heart 
failure.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD) (rated as 
50 percent disabling); retained foreign body of the liver 
(rated as 10 percent disabling); residuals of a gunshot 
wound, right abdomen, muscle group XIX (rated as 10 percent 
disabling); and residuals of an appendectomy (rated as 0 
percent disabling). 

3.  A March 2002 rating decision granted a total disability 
rating due to unemployability (TDIU), effective from December 
1999.

4.  Competent medical evidence indicates that the veteran's 
service-connected disability of retained foreign body of the 
liver was neither the principal nor a contributory cause of 
his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in May 2005.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in September 2005 and April 
2006.  These documents notified the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claim, identified the appellant's duties in 
obtaining information and evidence to substantiate her claim, 
and requested that the appellant send in any evidence in her 
possession that would support her claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in December 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative, to include the May 2005 
claim for benefits and the January 2008 representative 
statement, indicate that the appellant is clearly aware of 
the service-connected retained foreign body disability of the 
veteran and of the evidence and information required to 
substantiate a DIC claim.  These documents also include the 
appellant's continued assertions that the veteran's service-
connected disability of retained foreign body of the liver 
caused lead poisoning and was a contributory cause of his 
death from respiratory failure, aspiration pneumonitis, and 
congestive heart failure.  As such, the record reflects that 
the appellant and her representative had actual knowledge of 
the information and evidence needed to substantiate the claim 
for service connection for the cause of the veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's VA medical examinations, private treatment records, 
and VA inpatient and outpatient treatment records have been 
obtained and associated with his claims file.  The appellant 
was also provided with a VA medical opinion in September 
2005.  Furthermore, the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The appellant has been notified of 
the evidence and information necessary to substantiate her 
claim, and she has been notified of VA's efforts to assist 
her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating her claim.  

Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).  

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records detail that the veteran received a 
penetrating, moderate gunshot wound to the right abdominal 
wall after being hit by a stray bullet in January 1946.  
Additional records noted that the bullet remained in the soft 
tissues of the right upper abdomen after the wound was 
debrided and the bullet was not found.  A March 1946 
treatment note indicated that the veteran had been largely 
asymptomatic.  X-ray findings revealed a metallic foreign 
body in the soft tissues of the right upper quadrant at D11-
12 level that was four centimeters lateral to the spine with 
no bone injury.  In his June 1946 discharge examination 
report, it was noted that the veteran has a bullet in his 
liver with little residual difficulty until coming up for 
discharge.  The examiner indicated that the veteran had been 
on furlough since February 1946 and that he had recently 
began to have severe vomiting unassociated with pain or other 
symptoms.  While the veteran complained of weight loss, 
gastrointestinal system testing was normal.  The examiner 
indicated that the veteran's complaints were felt to be 
psychogenic in basis and likely due to anxiety on meeting 
civilian life. 

Post-service VA examination reports, VA outpatient and 
inpatient treatment records, and private treatment records 
dated from 1948 to 2005 show that the veteran received 
treatment for various health problems including nausea, 
vomiting spells, severe intermittent pain of the right upper 
quadrant, an isolated finding of albuminurea of an 
undetermined cause in 1950, residuals of a gunshot wound of 
the right upper abdomen with retained foreign body in liver, 
functional bowel syndrome with history of peptic ulcer 
disease, anxiety reaction, prostate cancer, back pain, stroke 
secondary to embolism, coronary artery disease, significant 
bilateral peripheral vascular disease, duodenal ulcer with 
visible crater, congestive heart failure, cardiomegaly with 
atrial fibrillation, GERD, hypertension, and PTSD.
 
In an April 1951 statement, a private physician, Dr. 
Kittredge, indicated that he had treated the veteran for 
right upper quadrant pain, vomiting, and occasional jaundice 
since September 1948.  It was further noted that X-ray 
reports showed a bullet in the veteran's liver that was 
inaccessible for removal. 

In an August 1999 VA general medical examination report, the 
examiner listed an impression of gunshot wound to the liver 
in 1945 with retained metallic fragment in the liver, a lot 
of peritoneal adhesions, and nausea which may be due to liver 
damage.  It was further noted that a ventral hernia was 
repaired after the veteran had an exploratory laparotomy at 
the time of injury to try and repair the liver.  The examiner 
indicated that he did thought this was not causing much of a 
problem at this time. 

In a May 2001 statement, a private physician, Dr. Mogk, 
opined that the veteran's gastrointestinal symptoms were 
related to his in-service gunshot wound injury and retention 
of the bullet in the liver.  The physician indicated he was 
not aware of all the tests that have been done or not done to 
establish or refute the veteran's current complaints with his 
original injury.  After noting that he could only speculate 
as to the actual physiological cause of the veteran's 
gastrointestinal symptoms, he stated that the timing and 
onset of the veteran's symptoms left little doubt that his 
gastrointestinal problems were caused by wounds suffered in 
service. 

Private inpatient treatment notes of the veteran's final 
hospitalization at Flagstaff Medical Center in March 2005 
were associated with the record.  A March 2005 death summary 
listed principal diagnoses of congestive heart failure, 
aspiration pneumonia, renal failure, liver failure, atrial 
fibrillation, digoxin toxicity, anemia, and right hip 
osteoarthritis.  While the veteran was diagnosed with renal 
failure, additional treatment notes dated in March 2005 
detail that the veteran's liver function tests improved in 
the hospital after he was rehydrated and medication was 
administered; liver function then returned to normal.

The immediate cause of the veteran's death in March 2005 was 
identified on the death certificate as acute respiratory 
failure, due to or as a consequence of aspiration 
pneumonitis, due to or as a consequence of congestive heart 
failure.

At the time of his death, the veteran was service-connected 
for post-traumatic stress disorder (PTSD) (rated as 50 
percent disabling); retained foreign body of the liver (rated 
as 10 percent disabling); residuals of a gunshot wound, right 
abdomen, muscle group XIX (rated as 10 percent disabling); 
and residuals of an appendectomy (rated as 0 percent 
disabling).  A March 2002 rating decision also granted a 
total disability rating due to unemployability (TDIU), 
effective from December 1999.

In a September 2005 VA medical opinion, a VA physician 
reviewed the veteran's claims file in its entirety.  She 
opined that it is not as likely as not that the death of the 
veteran was contributed to by his service-connected retained 
foreign body.  It was further noted that evidence from March 
2005 revealed normal liver function testing and that recent 
abdominal testing was soft and benign.  She also highlighted 
that a November 1960 X-ray showed that the gunshot wound is 
actually in the soft tissue of the back and not located in 
the liver at all.  The physician specifically stated that 
there was no evidence any treatment for a liver disability in 
the past 30 years.  Thereafter, she concluded that none of 
the symptoms or the corresponding problems of congestive 
heart failure, pneumonia, or respiratory failure could be due 
to any abnormality of the liver. 

In a March 2007 statement, the mortician who prepared the 
veteran for burial indicated that he had removed a metal 
object resembling a bullet from the veteran's body after 
death.  While he reported that he retrieved an object lodged 
between right and left lobes of the veteran's liver, he 
further noted that he did not visualize the liver but 
performed this procedure by feeling for the object and 
carefully removing it from it's location inside the veteran.  
Thereafter, the mortician indicated that he returned the 
object to the veteran's wife.  The mortician did not indicate 
that he had a medical background.

In a July 2007 statement, a senior criminalist from the 
Sheriff's Department of Los Angeles County indicated that he 
had analyzed a possible bullet or bullet fragment for lead 
content.  Photographs in the file detail that the bullet was 
sent by the appellant's son to the Sheriff's Department.  It 
was further noted that the outer jacket of the bullet 
contained copper and zinc, which is a brass mixture and that 
the core of the bullet contained lead.  

The appellant contends that the veteran's service-connected 
disability of retained foreign body of the liver was a 
contributory cause of his death.  The appellant also asserts 
that the veteran suffered from lead poisoning from the 
retained bullet which caused him to be ill and have nausea 
with vomiting for many years and eventually led his death 
from acute respiratory failure, aspiration pneumonitis, and 
congestive heart failure.   

In this case, it is uncontroverted that the veteran was rated 
as 10 percent disabling for retained foreign body of the 
liver at the time of his death.  Post-service medical 
evidence also clearly shows that the veteran was evaluated at 
many points during his lifetime for retained foreign body of 
the liver.  It is further noted that the July 2007 bullet 
analysis confirmed that the retained foreign body was 
composed at least partially of lead.  However, competent and 
persuasive medical evidence of record does not indicate that 
the veteran's service-connected disability of retained 
foreign body of the liver caused lead poisoning in this 
veteran or was a contributory cause of his death from a 
respiratory failure, aspiration pneumonitis, and congestive 
heart failure.  

As an initial matter, the Board notes that the August 1999 VA 
examiner opined that the veteran suffered from a gunshot 
wound to the liver in 1945 with retained metallic fragment in 
the liver, a lot of peritoneal adhesions, and nausea which 
may be due to liver damage in his examination report.  The 
record also contains a May 2001 statement from a private 
physician who stated that he could only speculate as to the 
actual physiological cause of the veteran's gastrointestinal 
symptoms, but stated that the timing and onset of the 
veteran's symptoms left little doubt that his 
gastrointestinal problems were caused by wounds suffered in 
service. 

The Board finds that August 1999 VA examiner and the May 2001 
private physician opinions do not provide persuasive support 
for the appellant's claim.  These opinions are clearly 
speculative in nature.  Medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The Board further 
notes that the August 1999 VA examiner indicated that he had 
reviewed a clinic record on the veteran but did not indicate 
that he had reviewed the veteran's claims file in its 
entirety.  Significantly, the private physician did not 
indicate that he had reviewed any of the veteran's records in 
rendering his opinion.  In fact, in his May 2001 statement, 
he clearly stated that he was not aware of all the tests that 
have been done or not done to establish or refute the 
veteran's current complaints with his original injury.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the veteran's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).

Consequently, the Board has determined that this evidence is 
insufficient to show that the veteran's service-connected 
disability of retained foreign body of the liver caused lead 
poisoning, liver damage, or nausea in this veteran or was a 
contributory cause of his death from a respiratory failure, 
aspiration pneumonitis, and congestive heart failure.

By comparison, the Board notes that the most probative 
evidence of record to be the medical opinion rendered by the 
VA physician in September 2005.  The examiner provided a 
detailed opinion concerning the possible contribution of a 
retained foreign body of the liver to the veteran's death 
after thoroughly reviewing the veteran's claims file.  Based 
on such review, the VA examiner noted that the veteran died 
as a result of a respiratory failure due to a consequence of 
aspiration pneumonitis due to consequence of congestive heart 
failure and opined that it is not as likely as not that the 
death of the veteran was contributed to by his service-
connected retained foreign body.  The examiner explained her 
opinion and supported it with references to the record, 
noting that the veteran had not received any treatment for a 
liver disability in the past 30 years.  Thereafter, she 
concluded that none of the symptoms or the corresponding 
problems of congestive heart failure, pneumonia, or 
respiratory failure could be due to any abnormality of the 
liver.  As such, the medical opinion evidence tends to weigh 
against the claim.

Under these circumstances, the Board concludes that the 
September 2005 VA physician's findings constitute the most 
probative (persuasive) evidence on the question of whether 
the veteran's service-connected disability of retained 
foreign body of the liver was a contributory cause of his 
death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board finds that there is no persuasive medical evidence in 
the claims file which establishes that the veteran's service-
connected disability of retained foreign body of the liver 
either caused or materially contributed to his cause of death 
or that the veteran suffered from lead poisoning caused by 
retained foreign body of the liver that contributed to his 
cause of death.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
appellant and her family in January and June 2007 is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case. 

The Board also acknowledges the appellant and her children's 
contentions in multiple statements of record that the 
veteran's service-connected disability of retained foreign 
body of the liver and claimed associated lead poisoning was a 
contributory cause of his death.  However, the record does 
not show that these individuals have the medical expertise 
that would render competent their statements as to the 
relationship between the veteran's military service, his 
service-connected disability of retained foreign body of the 
liver, and his cause of death.  These opinions alone cannot 
meet the burden imposed by 38 C.F.R. § 3.312 with respect to 
the relationship between events incurred during service, 
service-connected disability residuals, and the etiology of 
his fatal disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the veteran's cause of death is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


